Citation Nr: 0334196	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from February 1970 to 
February 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In light of the fact that the appellant contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In July 2001, the Board remanded the case to the RO for 
additional development.  An April 2003 rating decision 
granted an earlier effective date of April 4, 1986, for the 
award of service connection for PTSD.  

In June 2003, a videoconference "Travel Board" hearing was 
held before the undersigned Acting Board member.  


REMAND

Regrettably, procedural due process constrains the Board 
again to remand this case.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West 2002), became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).  This 
change in the law was generally considered potentially 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Opinion of the General 
Counsel 11-2000 (November 27, 2000); but see Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The RO provided the appellant a June 2001 duty to assist 
letter which, although it did not mention the VCAA by name, 
informed the appellant of VA's general obligations under the 
VCAA.  It did not, however, inform the appellant of the 
evidence required to substantiate his claim for a higher 
disability rating.  Subsequent advice to the appellant 
contained similar deficiencies.  The July 2001 Board remand 
referenced the VCAA and based the remand in part on the VCAA 
duty to assist provisions.  The July 2001 remand, however, 
did not set forth the detailed notice to a claimant required 
by the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

Additionally, subsequent to said Board hearing, appellant has 
recently submitted a report of a September 2003 private 
psychological evaluation conducted for purposes of assessing 
Social Security Administration (SSA) disability.  However, it 
is unclear whether there may be other relevant SSA records 
that may be available and should be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992).  It also appears that he has not been 
afforded a VA psychiatric examination since December 2000 to 
assess the nature and current severity of his psychiatric 
disability.  

A more recent General Counsel opinion on the applicability of 
the VCAA has been rendered, VAOPGCPREC 7-2003 (November 19, 
2003).  The RO has not had the opportunity to consider this 
recent opinion.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any additional, medical records 
(not previously submitted) that he may 
have in his possession pertaining to any 
relevant psychiatric treatment, as well 
as the complete names and addresses of 
any physicians or medical facilities 
which provided such treatment, 
particularly any such treatment since 
April 1986.  All available, actual 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
any such treatment should be obtained 
from the specified health care providers, 
including, but not limited to any 
additional, relevant VA clinical records 
that may be available.  To the extent the 
appellant's assistance is needed in 
determining any details for an informed 
request, his assistance should be 
requested as indicated.  

2.  The RO should obtain any relevant 
medical records and other such records 
associated with appellant's SSA claim in 
question, and associate them with the 
claims folder.  The appellant's 
assistance in obtaining any pertinent 
records should be requested as indicated.  
If necessary, appellant should be 
provided a release form and requested to 
sign and return it.  Any such records 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  

3.  The RO should obtain any relevant 
employment records/employment medical 
records, and associate them with the 
claims file.  The appellant's assistance 
in obtaining any pertinent records should 
be requested as indicated.  If necessary, 
appellant should be provided a release 
form and requested to sign and return it.  
Any such records should be associated 
with the claims folder.  In the event 
that records are unavailable, this should 
be noted in writing in the claims folder.  

4.  The RO should arrange a VA 
psychiatric examination to determine the 
nature and severity of appellant's PTSD.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner.  If deemed necessary, 
psychological testing should be 
accomplished.  The examiner should review 
the entire claims folder and describe in 
detail all symptoms reasonably 
attributable to the service-connected 
psychiatric disability and its current 
severity.  The examiner should detail the 
effect the service-connected psychiatric 
disability has on appellant's social and 
industrial adaptability.  A Global 
Assessment of Functioning (GAF) score 
should be provided.  

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations, if applicable, have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.

6.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R.P. HARRIS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


